DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.  Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  Verwey et al (US 5,599,873).

3. Verwey et al discloses a coating composition comprising:
A) 60-90%wt of a vinylidene fluoride copolymer, specifically, a copolymer prepared from    
       70-99%wt of vinylidene fluoride with 1-30%wt of tetrafluoroethylene (VdF-TFE) (col. 
        2, lines  52-63, as to instant claims 1, 2) and 

         3); and
B) 40-10%wt of one or more compatible resins (col. 2, lines 45-50), preferably polymethyl methacrylate (col. 3, lines 46-60, claim 6).

4. Example 2 of Verwey et al shows the composition comprising a VdF-TFE copolymer mixed with polymethyl methacrylate-based resin (col. 7, lines 30-35).

5.  As to instant claim 5, the coating composition is applied to steel panels and the coated panels are baked (col. 5, lines 36-60).

6. Though Verwey et al does not explicitly recite the coating composition having tensile elongation and light transmittance determined by the methods and having the values as cited in instant claim 4, since the composition of Verwey et al is essentially the same as that claimed in instant invention, i.e. having the same components A) and B) in the same relative amounts, or alternatively, in amounts having ranges overlapping with those as claimed in instant invention, therefore, the coating composition of Verwey et al will inherently comprise, or alternatively would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the Verwey et al, since the compositions of Verwey et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

7. In the alternative, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of used components A) and B) and further, the relative amounts of VdF and TFE units in the component A), so to produce the final composition having a desired combination of properties including tensile elongation and light transmittance as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
8. Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsuda et al (US 7,147,922), as evidenced by Verwey et al (US 5,599,873), 

9. As to instant claims 1 and 5, Tsuda et al discloses a resin film produced by extrusion (col. 5, lines 37-40)  and a resin mixture comprising:
A) 70-90%wt (col. 4, lines 27-32, claims 2, 10; as to instant claims 1 and 2), based on the weight of the components A) and B), of a vinylidene fluoride –tetrafluoroethylene copolymer (VdF-TFE), comprising  70-98%mol of vinylidene fluoride (col. 2, lines 34-40) and  having Mw 10,000-200,000 (col. 3, lines 34-37) and
                 
B) 10-30%wt (Table 2) of polymethyl methacrylate (col. 3, line 45-col. 4, line 6; col. 8, lines 5-7).

10. Specifically exemplified is a VdF/TFE copolymer in 90/10 % by mole ratio (col. 7, lines 15-17, Table 1, as to instant claims 1 and 2). The components A) and B) are exemplified as being mixed in weight ratios 70:30; 80:20 and 90:10 (Table 2).

11. The resin film is having light transmittance at 600 nm of not less than 85% (claim 1), specifically exemplified light transmittance of 91-96% (Table 2).

12.  As to instant claim 3, though Tsuda et al does not explicitly recite the component A) having MFR of 0.1-100 g/10 min, Tsuda et al discloses the component A) (VdF-TFE Verwey et al, VdF copolymers having Mw of 50,000-270,000, or 90,000-160,000 are having MFR (230ºC, 5 kg) in the range of 5-30 g/10 min (see col. 3, lines 40-45 of Verwey et al). Therefore, based on the evidence provided by Verwey et al, the VdF-TFE copolymers of Tsuda et al having Mw of 50,000-200,000, or exemplified Mw of 120,000-180,000, will inherently comprise, or alternatively would be reasonably expected to comprise MFR in the range of 5-30 g/10 min as taught by Verwey et al as well, and in any case in the range of 0.1-100 g/10 min as claimed in instant claim 3 as well. Further, though Tsuda et al does not explicitly recite the resin film and resin mixture having tensile elongation and light transmittance determined by the methods and having the values as cited in instant claim 4, since the resin film and the resin mixture of Tsuda et al are essentially the same as those claimed in instant invention, i.e. having the same components A) and B) in the same relative amounts, or alternatively, in amounts having ranges overlapping with those as claimed in instant invention, therefore, the resin film and the resin mixture of Tsuda et al will inherently comprise, or alternatively would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of Tsuda et al, since the compositions of Tsuda et al are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

13. In the alternative, it would have been obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of used components A) and B) and further, the relative amounts of VdF and TFE units in the component A), so to produce the final composition having a desired combination of properties including tensile elongation and light transmittance as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I

14.     Claims 1-2, 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-5 of U.S. Patent No. 5,130,201. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

15. US 5,130,201 claims a vinylidene fluoride resin composition and a film having the composition; the composition comprising:
A) 30-80 pbw of a vinylidene fluoride copolymer containing not less than 75%wt of vinylidene fluoride units and further tetrafluoroethylene units, and
C) 10-20 pbw of at least one acrylic resin, specifically polymethyl methacrylate.



16. Though US 5,130,201 does not explicitly recite the film and the composition having tensile elongation and light transmittance determined by the methods and having the values as cited in instant claim 4, since the film and the composition of US 5,130,201 are essentially the same as those claimed in instant invention, i.e. having the same components A) and C) in the same relative amounts, or alternatively, in amounts having ranges overlapping with those as claimed in instant invention, therefore, the film and the composition of US 5,130,201 will intrinsically and necessarily comprise, or would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of US 5,130,201, since the compositions of US 5,130,201 are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

17. Therefore, the limitations claimed in instant invention are the same as the limitations claimed in US 5,130,201.
  
18.    Claims 1-2, 4-5 are directed to an invention not patentably distinct from claims 1, 3-5 of commonly assigned US patent No. 5,130,201.  
Specifically, see the discussion in paragraphs 14-17 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 5,130,201, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

19.  Claims 1-2, 4-5 are rejected under 35 U.S.C. 103(a) as being obvious over US 5,130,201.
Specifically, see the discussion set forth in paragraphs 14-17 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing 

Obviousness Double Patenting Rejection II

20.     Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,147,922 in view of Verwey et al (US 5,599,873). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

21. US 7,147,922 claims a resin film comprising a mixture of components A) and B) as essential components; wherein
A) 70-90%wt of a vinylidene fluoride copolymer comprising 70-98%mol of vinylidene fluoride units and tetrafluoroethylene units; and
B) an polymethyl methacrylate.

22.  Given the composition of US 7,147,922 comprises the components A) and B) as the essential components, and the component A) is used in amount of 70-90%wt, therefore, the component B) will intrinsically and necessarily be present, or would be reasonably expected by a one of ordinary skill in the art to be present in amount of 10-30%wt.  Further, given the vinylidene fluoride copolymer contains only vinylidene fluoride and tetrafluoroethylene units, and the vinylidene fluoride units are present in amount of 70-98%mol, therefore, the tetrafluoroethylene units will intrinsically and 

23. Though US 7,147,922 does not explicitly claim the component A) having MFR of 0.1-100 g/10 min, US 7,147,922 discloses the component A) (VdF-TFE copolymer) having Mw of 50,000-200,000 (col. 3, lines 34-37). Case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970). 
As evidenced by Verwey et al, VdF copolymers having Mw of 50,000-270,000, or 90,000-160,000 are having MFR (230ºC, 5 kg) in the range of 5-30 g/10 min (see col. 3, lines 40-45 of Verwey et al). Therefore, based on the evidence provided by Verwey et al, the VdF-TFE copolymers of US 7,147,922 having 50,000-200,000, will intrinsically and necessarily comprise, or would be reasonably expected to comprise MFR in the range of 5-30 g/10 min as taught by Verwey et al as well, and in any case in the range of 0.1-100 g/10 min as claimed in instant claim 3 as well.
In the alternative, based on the combined teachings of US 7,147,922 and Verwey et al , it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially VdF-TFE copolymer having Mw of 50,000-270,000, or 90,000-160,000 and MFR (230ºC, 5 kg) in the range of 5-30 g/10 min as the component A) of the composition of US 7,147,922 as well, since it would have been obvious to choose material based on its suitability. Case law holds that the 

	
24. Though US 7,147,922 does not explicitly recite the film and the composition having tensile elongation and light transmittance determined by the methods and having the values as cited in instant claim 4, since the film and the composition of US 7,147,922 are essentially the same as those claimed in instant invention, i.e. having the same components A) and B) in the same relative amounts, or alternatively, in amounts having ranges overlapping with those as claimed in instant invention, therefore, the film and the composition of US 7,147,922 will intrinsically and necessarily comprise, or would be reasonably expected by a one of ordinary skill in the art to have the properties that are the same as those claimed in instant invention, or the properties having ranges overlapping with those as claimed in instant invention as well. The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC) based on presumption that the properties governing the claimed compositions, if not taught, may be very well met by the compositions of US 7,147,922, since the compositions of US 7,147,922 are essentially the same and made in essentially the same manner as applicants’ compositions, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25. Therefore, the limitations claimed in instant invention are obvious variants of the limitations claimed in US 7,147,922 in view of Verwey et al. 
  
26.    Claims 1-5 are directed to an invention not patentably distinct from claims 1-11 of U.S. Patent No. 7,147,922 in view of Verwey et al (US 5,599,873).
Specifically, see the discussion in paragraphs 20-25 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 7,147,922, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was 
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,770,939 and US 6,251,506 are related to PVDF-methacrylate compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/           Primary Examiner, Art Unit 1764